Citation Nr: 1303424	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  09-29 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and J. S.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to September 1953. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim of entitlement to a TDIU. 

In March 2011, the Veteran and J.S. testified before a Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is of record.  Thereafter, in July 2011 and August 2012, the Board remanded this matter for further development.

The Veteran was informed that the VLJ that presided over his March 2011 hearing was no longer employed by the Board.  VA regulations require that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2012).  After an August 2012 letter notified the Veteran of his consequent options, he indicated that he wished to appear before a different VLJ for a hearing at the RO.

In November 2012, the Veteran testified before the undersigned VLJ at the RO.  A transcript of the hearing is of record.  Shortly thereafter, in November 2012, the Veteran submitted additional evidence to the Board for consideration in connection with the claim on appeal.  While he did not include a specific waiver of RO jurisdiction of such evidence, it appears from the content of the November 2012 hearing testimony that the Veteran wished his testimony to be accepted as a waiver of RO jurisdiction.  Therefore, the Board may also properly consider this newly received evidence.  38 C.F.R. § 20.1304 (2012). 

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

With full consideration of the Veteran's educational background and occupational experience, and with resolution of doubt in his favor, the Veteran's service-connected disabilities are collectively of such severity as to preclude him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

As the Board's decision to grant entitlement to a TDIU herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA and the implementing regulations on that matter.  


Laws and Regulations

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2012). 

Total disability ratings for compensation may be assigned, where the scheduler rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (2012). 

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2012). 

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09). 

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU rating is whether his service-connected disabilities alone are of sufficient severity to produce unemployability. 

If the scheduler rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2012).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Finally, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the veteran prevails in either event.  However, if the weight of the evidence is against the veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.

Factual Background and Analysis

The Veteran is seeking a total disability rating based on individual unemployability.  His service-connected disabilities are currently rated as follows: degenerative disc disease/degenerative joint disease of the lumbar spine (rated as 40 percent disabling); left foot pes planus with arthritis (rated as 30 percent disabling); posttraumatic arthritis of the left shoulder (rated as 30 percent disabling); and pes planus of the left foot (rated as 20 percent disabling).  The Veteran's combined disability was 80 percent, effective December 7, 2007.

As an initial matter, the Board finds that the scheduler criteria for consideration of a TDIU rating under 38 C.F.R. § 4.16(a) are met, as the Veteran's service-connected lumbar spine disability is rated as 40 percent disabling and the total combined rating for his service-connected disabilities is currently 80 percent.  38 C.F.R. § 4.16(a).  Thus, the Board must determine whether evidence of record shows that the Veteran's service-connected disabilities alone render him unemployable. 

In a March 2003 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability), the Veteran indicated that he has last been employed as a salesman for 25 to 30 hours a week from November 2001 to March 2002.  He reported that he became too disabled to work in March 2002 and had not tried to obtain employment since that time.

In an April 2003 VA treatment note, the Veteran asserted that he could no longer work in the past year due to the pain in his right hip, and pain on top of his low back, neck, left foot, and left shoulder.

A May 2003 VA Form 21-4192, (Employment Information in Connection with Claim for Disability Benefits) from the Veteran's former employer showed he worked from December 2000 to January 2001 in security before leaving.

In an April 2006 VA joints examination report, the examiner noted that the Veteran was retired and that there was no occupational impact with respect to his joints.

In a March 2008 VA spine examination report, the examiner noted that the Veteran's usual occupation was sales and that he was retired due to his age eligibility or his duration of work. 

In a May 2008 VA Form 21-8940, the Veteran indicated that was last employed in sales for 30 hours a week from 2001 to 2002.  He reported that he became too disabled to work in March 2002 and had not tried to obtain employment since that time.

A July 2008 VA Form 21-4192 from the Veteran's former employer, Des Moines Stamp Manufacturing, showed he worked until July 2002 as an independent contractor in sales before quitting.

In additional VA foot and spine examination reports dated in January 2009, the Veteran indicated that he had retired in 2002 due to medical (physical problems).  However, in a May 2009 VA spine examination report, the examiner noted that the Veteran's usual occupation was sales and that he had retired in 2001 due to his age eligibility or his duration of work. 

In a March 2011 statement, a private physician, F. B., M. D., listed the Veteran's service-connected disabilities and signed a statement that the Veteran was not considered a good candidate for employment due to those listed disabilities alone.  The physician further noted that the Veteran was unable to perform standing or sitting (lumbar spine) employment due to the combination of lumbar spine, shoulder, and bilateral foot conditions.

During his March 2011 hearing, the Veteran and his partner testified that he had difficulties with walking due to his foot disabilities, could stand for 20 minutes, became stiff when sitting, and could not tolerate prolonged standing or sitting. 

In an August 2011 statement, F. B., M. D., detailed that the Veteran was unemployable due to his combination of injuries and the degree in severity of the arthritis in his shoulder, cervical spine, and lumbar spine as well as problems referable to his feet.  It was noted that the issues with the Veteran's lumbar spine left him incapable of sitting for prolonged periods of time due to the fact that the pressure on his spine increased his symptomatology both from a standpoint of pain and radiculitis, which was pain down his legs.  The physician indicated that the Veteran's cervical spine pathology also restricted his neck motion making it difficult for him to do a sedentary job where he has to have neck mobility and flexing his neck down.  He further reported that the Veteran had chronic bilateral foot conditions which prevented him from standing and walking for prolonged periods of time. 

In an August 2011 VA examination report, the VA examiner diagnosed degenerative joint disease (DJD) of the left shoulder, DJD of the lumbar spine, and bilateral pes planus.  After reviewing the claims file and examining the Veteran, the VA examiner opined that it was not likely that the Veteran was able to obtain and maintain gainful employment in the physical sector due to DJD of the spine, DJD of the left shoulder, and bilateral pes planus.  He further opined that it was likely that the Veteran was able to obtain and maintain gainful employment in the sedentary sector unimpeded by his DJD of the spine, DJD of the left shoulder, and bilateral pes planus.  

In a May 2012 VA examination report, the VA examiner listed diagnoses for service-connected as well as nonservice-connected conditions, to include memory loss/mild dementia versus generalized anxiety, eye disorders (cataract, blepharitis, post. vitreous detach), knee arthralgia, coronary artery disease, CVA, lipoma, erectile dysfunction, prostate cancer, left humerus fracture status post ORIF (open reduction, internal fixation), bilateral pes planus, DJD of the lumbar spine, and cervical spine degenerative disc disease.  On each examination worksheet (foot, spine, shoulder), the examiner indicated that each diagnosed service-connected condition (bilateral pes planus, DJD of the lumbar spine, and left humerus fracture status post ORIF) separately did not impact the Veteran's ability to work.  It was noted that the Veteran could sit for about 30 minutes and could not raise his left arm above the shoulder. After reviewing the claims file and examining the Veteran, the VA examiner opined that each diagnosed service-connected condition (left foot pes planus with arthritis, right foot pes planus, DJD of the lumbar spine, and left humerus fracture status post ORIF) separately did not impede sedentary employment.  Under each service-connected disability, it was also noted the Veteran was able to perform any kind of employment because he owned a business for many years and his primary reason for not being able to perform sedentary employment was because of his memory loss.  

During his November 2012 hearing, the Veteran and his partner testified that his lumbar spine disability was interment, requires medications as well as a brace, and limits his activities.  He reported that his left shoulder was immobile and that he can only walk a block due to his foot disabilities.  The Veteran also outlined his education experience and work history, commenting that he had graduated high school, did a two year training course in surveying, owned his own business, and then worked in sales until about 10 to 12 years ago. 

A December 2011 letter from a private chiropractor, R. S., D. C., was associated with the record in November 2012.  He considered the Veteran unemployable due to his conditions.  The chiropractor highlighted that the Veteran cannot lift objects greater than 10 pounds due to his shoulder impairment.  He indicated that the Veteran cannot sit, stand, or walk for any appreciable period of time or distance in a work setting due to his cervical, lumbar, and bilateral foot impairments, noting that relief only came from frequently laying in the supine position.  It was noted that those impairments were not feasible for a work environment.  He also acknowledged the Veteran could not converse with any consistency either in person or on the phone due to his speech impairment after suffering a stroke.  It was the treatment provider's hope that the total combination of the Veteran's impairments as well as his advanced age qualified him to be unemployable by VA.

As an initial matter, the Board has determined that the probative value of the August 2011 and May 2012 VA examiner's opinions has been diminished due to lack of rationale and limited scope.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight).  The weight of a medical opinion is further diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  The August 2011 VA examiner did not provide any rationale for his opinion that that the Veteran was able to obtain and maintain gainful employment in the sedentary sector unimpeded by his DJD of the spine, DJD of the left shoulder, and bilateral pes planus.  While the May 2012 VA examiner discussed each service-connected disability separately, he did not provide any opinion as to whether the Veteran's service-connected disabilities in aggregate precluded substantially gainful employment.

Based on the foregoing, the record reflects that when evaluated individually, no single service-connected condition appears to render the Veteran unemployable.  However, collectively, it cannot be argued that he is not significantly functionally impaired.  While the Board is cognizant that multiple private treatment providers implicated both service-connected and nonservice-connected conditions as well as the Veteran's advanced age as factors in their opinions, it is clear that the Veteran's service-connected conditions, collectively, negatively impact the Veteran's employability in numerous ways - affecting several critical functions, as specifically explained above.  After carefully reviewing this evidence, the Board finds no adequate basis to reject these competent medical opinions which are favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  

The Veteran has also repeatedly asserted that limitations stemming from his service-connected disabilities prevent him from being able to obtain or maintain substantially gainful employment after his retirement in 2002.  In this case, the Board observes that the Veteran is competent to report symptoms associated with his service-connected disabilities as well as their effects.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board also finds the Veteran's assertions and hearing testimony that limitations caused by his service-connected disabilities rendered him unable to obtain or maintain substantially gainful employment to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing).  

In view of the totality of the evidence, including the Veteran's current medical findings detailing the severity of his service-connected disabilities, competent and credible lay assertions of unemployability due to limitations caused by service-connected disabilities, the multiple favorable private medical opinions of record, and the diminished probative value of the August 2011 and May 2012 VA examination reports, the Board finds that the evidence of record indicates that the Veteran's service-connected disabilities, coupled with his educational/training background and employment history, as likely as not preclude him from securing and following any substantially gainful occupation (either physical or sedentary). 

The Board concludes that affording this Veteran the benefit of the doubt, entitlement to a total disability rating based on individual unemployability is warranted at this time. The evidence of record in this case supports the Veteran's contentions that his service-connected bilateral foot, left shoulder, and lumbar spine disabilities are, collectively, of such severity as to preclude his participation in substantially gainful employment, in light of his education and experience.  The limitations caused by these service-connected conditions, strongly indicate, with consideration of the doctrine of reasonable doubt, that the Veteran is incapable of performing the physical and mental acts required and the demands of regular and sustained employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Accordingly, resolving all reasonable doubt in his favor, the Board finds that the Veteran's service-connected disabilities are of such severity as to render him unable to obtain or maintain substantially gainful employment.  As such, entitlement to a TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing monetary awards.


____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


